In a proceeding pursuant to Election Law § 16-102, inter alia, to validate a petition designating Noach Dear as a candidate in a primary election to be held on September 9, 2003, for the nomination of the Democratic Party as its candidate for the public office of Member of the City Council, City of New York, for the 44th Council District, and a separate proceeding pursuant to Election Law § 16-102, inter alia, to invalidate the designating petition, Noach Dear appeals from a final order of *1007the Supreme Court, Kings County (Levine, J.), dated August 8, 2003, which, after a hearing, denied the petition to validate, granted the separate petition to invalidate, and invalidated the designating petition.
Ordered that the final order is affirmed, without costs or disbursements.
Contrary to the contention of the appellant, Noach Dear, New York City Charter § 25 (a), as amended by Local Law No. 27 (2002) of City of New York, and New York City Charter § 1138 preclude him from running for office again until 2005. Further, these provisions, as applied to him, did not violate his constitutional rights, as he does not have a fundamental right to be a candidate (see Matter of Roth v Cuevas, 158 Misc 2d 238, 252 [1993], affd 197 AD2d 369 [1993], affd 82 NY2d 791 [1993]).
The appellant’s remaining contentions are without merit. Prudenti, P.J., Feuerstein, McGinity, Schmidt and Adams, JJ., concur.